GARY M. GAERTNER, Judge,
dissenting.
I respectfully dissent.
Defendant is a persistent offender, having been previously convicted of murder and burglary. The evidence of his guilt as to the present charge is overwhelming. The present case fulfills Chief Justice Burger’s prediction that the retroactive application of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986) (Burger, J., dissenting), will “lead to a whole host of problems, if not utter chaos.” Such problems and chaos must be endured even though the rule announced in Batson is not designed to avert the danger of convicting an innocent man. Id. 106 S.Ct. at 1742.
The voir dire for defendant’s trial was conducted more than three years ago, on April 30,1985. The evidentiary hearing on defendant’s Batson claim, which the majority now deems insufficient, took place two and one-half years after his trial. The determination as to whether defendant has made a prima facie showing under Batson and, if so, whether the State has sufficient neutral explanations for its challenges “essentially requires reconstructing the entire voir dire, something that [would] be extremely difficult even if undertaken soon after the close of the trial.” Id. It becomes a “virtual impossibility” when the reconstruction is undertaken two and one-half years after defendant’s trial. Id.
The majority opinion states that it is not holding that defendant made a prima facie case under Batson. Instead, the opinion remands for a determination as to the third prong of the prima facie case analysis established by State v. Antwine, 743 S.W.2d 51, 64 (Mo. banc 1987). And, if a prima facie case is established, the trial court is to consider whether the State is able to offer neutral explanations for its challenges. However, it is readily apparent that the result of today’s decision will be a new trial for defendant. For, the record of the evidentiary hearing contains the following statement by the prosecutor who tried the case:
I would have to honestly say, Judge, I don’t remember. And I’m not going to come up with racially neutral reasons at this time. I would be fabricating. I don’t remember why I made the selections I made, [emphasis added]
If any additional proceeding should be undertaken in this case, it should be limited to an instruction that the trial court make a specific finding as to defense counsel’s credibility. The majority opinion refers to the trial judge’s statement that “we know that Beth [trial counsel the witness] is telling the truth. There’s no question about it.” This statement was made during the following exchange:
[Special Public Defender]: Judge, I think this is really bizarre. You know, what we are dealing with here is the sworn testimony by an officer of the Court.
The Court: Oh, listen, Mr. McKay, we know that Beth is telling the truth. There’s no question about it.
[Prosecutor]: As she perceives it to be.
A careful reading of the entire transcript of the evidentiary hearing, as well as the clear implication of the trial court’s findings of fact and conclusions of law, persuades me that the trial judge did not find defendant’s trial counsel to be credible. The statement quoted above, when looked at in the context of the entire record, manifests the reluctance of the trial judge to impugn in open court the character of a fellow attorney. Nonetheless, although I believe the statement indicates no more than professional courtesy, it does cloud the trial judge’s finding as to credibility. Thus, a remand for this purpose would be appropriate. The trial court, on remand, would be free to reject all of defense counsel’s testimony. State v. Robinson, 753 S.W.2d 36, 38 (Mo.App., E.D.1988).